DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims 1 and 9 contains the following limitation, “collecting significance of the clustering target objects”; “performing clustering on the clustering target objects using the set of vectors and information on each of the clustering target objects”; wherein the neural network is trained so that neighboring objects having high significance are output with higher probability” 
It is unclear to the examiner what the purpose of  “collecting significance of the clustering target objects” is. There is no other usage of the “significance” except that the neural network is somehow using the “significance” to output objects with high significance with high probability. It is unclear to the examiner to how the collecting significance of the target object plays any role in the method claim and as claimed considers to be a superfluous step. 
The “performing clustering on the clustering target objects using the set of vectors and information on each of the clustering target objects” step is the product of the network embedding step that does not use the “significance of the clustering target object” It is unclear to the examiner what “information” is on each of the clustering target objects. The information of the target object may be the vector itself. Further clarification is required.
	The dependent claims do not alleviate the 35 USC § 112 issues of the independent claim and is also rejected under 35 USC § 112.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Estes et al. US2019/0384833 hereinafter referred to as Estes in view of Bull et al. US2020/0257709 hereinafter referred to as Bull.


As per Claim 1, Estes teaches a clustering method comprising: 
collecting significance of the clustering target objects; (Estes, Paragraph [0110], “ FIG. 8 is schematic diagram illustrating determining a document value, according to various examples. FIG. 8 includes document evaluation 124 that includes purpose types 808, parameters 810, value models 812, and document value 814. Inputs to document evaluation 124 may include document content 802, document intent 804, and user input 806. Document evaluation 124 may be part of a larger matching system such as user matching system 102 or operate as a standalone service/system. Examiner notes that document value is considered to be significance)
wherein the neural network is trained so that neighboring objects having high significance are output with higher probability.  (Estes, Paragraph [0150], “ Accordingly, after training, document evaluation 124 may input the parameters values for a newly received request into a feature vector. The parameter values may be obtained as described above. The output of the neural network may be a probability that each value range or relative value is the “correct” value. For example, there may be an 80% chance the document value is “high” and a 20% chance the document value is “low.” In some examples, training may occur periodically for a given document as the document value may change over time based on the audience increasing. For example, if a document is initially viewed by five people (e.g., in the first week) the document value may be low; however, if the document is used 50k times over the next three months, the document value would be higher.”)
Estes does not explicitly teach configuring a network with clustering target objects; 
 performing network embedding for outputting a set of vectors representing neighboring objects of the clustering target objects constituting the network using a neural network; and 
performing clustering on the clustering target objects using the set of vectors and information on each of the clustering target objects, 
Bull teaches configuring a network with clustering target objects; (Bull, Paragraph [0015] “In an embodiment, once the related documents for an index document are identified, all or a portion of the related documents is processed using a trained embedding model to generate a vector representation of the document”)
 performing network embedding for outputting a set of vectors representing neighboring objects of the clustering target objects constituting the network using a neural network; and (Bull, Paragraph [0015] “In an embodiment, once the related documents for an index document are identified, all or a portion of the related documents is processed using a trained embedding model to generate a vector representation of the document (or portion thereof)”. The examiner notes that the neighboring objects are considered to be the related documents of Bull)
performing clustering on the clustering target objects using the set of vectors and information on each of the clustering target objects, (Bull, Paragraph [0015], “In an embodiment, these vector representations are analyzed to generate groupings or clusters based on how they relate to the underlying index document”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Bull into Estes because by utilizing network embedding to create vector representations of the objects will assist in the clustering and document evaluation of Estes to assist in determining document value. 
	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 1.


As per Claim 2, Estes in view of Bull teaches the clustering method according to claim 1, wherein the clustering target objects are documents or mobile applications. (Bull, Paragraph [0015])
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 9, Claim 9 claims a clustering apparatus performing the method as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

As per Claim 10, Claim 10 claims the same limitation as Claim 2 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 2.

Allowable Subject Matter
Claims 3-8 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 570-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666